No. 13393
         IN THE SUPREME COURT OF THE STATE OF MONTANA
                              1977


ELEANOR H. CICINIA,
                     Plaintiff and Respondent,


GAETANO T. CICINIA,
                     Defendant and Appellant.


Appeal from:   District Court of the Eleventh Judicial
                District,
               Honorable Robert Keller, Judge presiding.
Counsel of Record:
    For Appellant:
         Moore and Lyrnpus, Kalispell, Montana
         James D. Moore argued, Kalispell, Montana
    For Respondent:
         Warden, Walterskirchen & Christiansen, Kalispell,
          Montana
         Gary R. Christiansen argued, Kalispell, Montana


                                Submitted:   March 14, 1977
                                 Decided : JUR 2 e   4977

Filed:
Mr.   J u s r i c e Gene 3 . Daly d e l i v e r e d t h e Opinion of t h e Court.


        The d i s t r i c t c o u r t , Flathead County, s i t t i n g without a

j u r y , Hon. Robert S . K e l l e r , D i s t r i c t Judge p r e s i d i n g , g r a n t e d
                          M r k T i FF
summary judgment t o             L       i n an a c t i o n
                                                                              sac e.


U
g
-               alimony p r o v i s i o n s of a f o r e i g n d i v o r c e decree.

        Eleanor C i c i n i a o b t a i n e d a d e f a u l t d i v o r c e decree on

grounds of d e s e r t i o n , i n c o r p o r a t i n g a v o l u n t a r y p r o p e r t y s e t t l e -

ment agreement p a r t of which gave h e r $75 p e r week, payable

each Monday f o r t h e balance of h e r l i f e , u n l e s s she remarried.

T h i s amount was t o i n c l u d e c h i l d support and minor medical c a r e

u n t i l t h e c h i l d r e n reached m a j o r i t y .     The p a r t i e s were married

i n 1940 and t h e decree n i s i was dated February 25, 1965, i n

t h e s t a t e of New J e r s e y .

        Defendant remarried and adopted t h e c h i l d r e n of h i s p r e s e n t

w i f e and moved t o K a l i s p e l l , Montana i n 1973.                   Defendant o p e r a t e s

a b u s i n e s s e n t i t l e d "Northwest S p o r t s , Inc.".

        Defendant d e f a u l t e d i n h i s alimony payments.                     On     June 27,

1974, p l a i n t i f f brought an a c t i o n i n New J e r s e y t o determine

a r r e a r a g e , i n c r e a s e alimony, and determine a t t o r n e y f e e s .              De-

fendant f i l e d two a f f i d a v i t s i n h i s b e h a l f i n a d d i t i o n t o a

deposition.          He was r e p r e s e n t e d a t t h e h e a r i n g by a New J e r s e y

law f i r m b u t d i d n o t appear i n person.

        The New J e r s e y c o u r t on A p r i l 2 5 , 1975 g r a n t e d judgment i n

t h e sum of $3,995.             P l a i n t i f f ' s prayer f o r a d d i t i o n a l alimony was

denied.        On June 23, 1975, t h e New J e r s e y c o u r t awarded a t t o r n e y

f e e s i n t h e amount of $2,000 and $196.80 i n c o s t s .                        The New J e r s e y

judgment was n o t appealed i n New J e r s e y .
        The p r e s e n t a c t i o n was f i l e d i n Montana t o e n f o r c e t h e New

J e r s e y judgment on September 15, 1975.

        Defendant contends t h e judgment cannot be enforced i n

Montana a s i t contravenes t h e c o n s t i t u t i o n a l and s t a t u t o r y r i g h t s

of defendant and i s a g a i n s t p u b l i c p o l i c y of t h e s t a t e of Montana.

Defendant a l s o p e t i t i o n s t h e Montana c o u r t t o modify t h e New

J e r s e y d e c r e e p r o s p e c t i v e l y and r e t r o a c t i v e l y .   I n t h i s regard,

defendant speaks t o t h e m o d i f i c a t i o n of t h e "decree n i s i " of

February 25, 1965, y e t t h e record i n d i c a t e d t h i s decree was made

f i n a l May 26, 1965.

        Hon. Robert S. K e l l e r , d i s t r i c t judge, e n t e r e d summary judg-

ment May 5 , 1976, under Rule 56, M.R.Civ.P.,                                   a f t e r b r i e f s were

submitted and o r a l argument h e a r d , f o r p l a i n t i f f on t h e New

J e r s e y judgment w i t h t h e memo:

        "The Defendant r a i s e s no f a c t u a l i s s u e s . The answer
        t o t h e complaint, c o n s i s t s of c o n c l u s i o n s , which r a i s e
        i s s u e s of law, and a r e r e s a d j u d i c a t a .

                "The ' c o u n t e r - p e t i t i o n ' t o t h e complaint i s something
         t h i s Court does n o t understand."

        Defendant a p p e a l s from t h e summary judgment of t h e d i s t r i c t

c o u r t and p r e s e n t s t h e s e i s s u e s t o t h i s Court f o r review:

         1. Can summary judgment be e n t e r e d on a f o r e i g n d e c r e e

which enforcement of contravenes p u b l i c p o l i c y o r laws of Montana?

         2.     Does f u l l f a i t h and c r e d i t compel enforcement o f a

f o r e i g n d e c r e e t h a t l a c k s f i n a l i t y i n New J e r s e y ?

        4.      Can a decree of d i v o r c e i s s u e d i n a n o t h e r s t a t e be

modified i n Montana?

         Defendant appeared by counsel and a f f i d a v i t and d e p o s i t i o n

i n defense of h i s p o s i t i o n a t t h e c o u r t h e a r i n g i n New J e r s e y ,

which denied him r e l i e f on A p r i l 25, 1975.                           He d i d n o t c h a l l e n g e
     t h e f i n a l i t y of t h a t c o u r t ' s judgment on which t h e h e a r i n g was

     brought o r c h a l l e n g e t h e c o u r t ' s j u r i s d i c t i o n , nor d i d h e a p p e a l

     from t h a t c o u r t ' s judgment.

             W n o t e h e r e t h a t a t a l l times p e r t i n e n t h e r e t o , defendant
              e

     h a s been v i g o r o u s l y r e p r e s e n t e d by c o u n s e l .         The New J e r s e y

     judgments were f i n a l judgments rendered by a c o u r t which had

     proper j u r i s d i c t i o n o n l y a f t e r an a d v e r s a r y proceeding.

             The Montana a c t i o n merely seeks a judgment based upon t h e

     f i n a l judgments of t h e New J e r s e y c o u r t .             The d o c t r i n e s of r e s

     j u d i c a t a and c o l l a t e r a l e s t o p p e l b a r t h e r e l i t i g a t i o n of t h e

     m a t t e r s determined by t h e New J e r s e y c o u r t .                   The d o c t r i n e of

     f u l l f a i t h and c r e d i t a l l o w s t h e enforcement of t h e judgment.

     A r t . I V , S e c t i o n '1, United S t a t e s C o n s t i t u t i o n ; S e c t i o n 93-

     1001-20, R.C.M.           1947; 47 Am.Jur.2d,               Judgments $ 5 1226,1227,1230.

             The t r i a l c o u r t c o r r e c t l y s t a t e d t h a t t h e p l e a d i n g s of

     defendant r a i s e no f a c t i s s u e s b u t u l t i m a t e i s s u e s of law which

     a r e r e s adjudicata.
                                                                                           -2
             Judgment of t h e t r i a l c o u r t i s a f f i r m e d .
                                                                                       r

                                                                                       ,,

                                                                               /.'     "




                                                                 Justice
                                                                                                              4
'r
     W_e_

 ,.._4-
  '
  .
         Concur :
              1

     Chief J u s t i c e
                                 *           A